Exhibit 10.4

BANK OF NEW ORLEANS

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”), is made and entered into as of the
9th day of July 2007, between Bank of New Orleans (the “Bank”), a federally
chartered savings bank which will become a wholly owned subsidiary of Louisiana
Bancorp, Inc. (the “Corporation”), and John LeBlanc (the “Executive”).

WITNESSETH

WHEREAS, the Executive is currently employed as Senior Vice President and Chief
Financial Officer of the Bank;

WHEREAS, the Executive is currently employed as Senior Vice President and Chief
Financial Officer of the Corporation, a Louisiana corporation (the Corporation
and the Bank are referred to together herein as the “Employers”);

WHEREAS, the Bank has adopted a Plan of Conversion pursuant to which the Bank
will convert to a federally chartered stock savings bank and become a wholly
owned subsidiary of the Corporation (the “Conversion”);

WHEREAS, the Bank desires to assure itself of the continued availability of the
Executive’s services as provided in this Agreement;

WHEREAS, the Executive is willing to serve the Bank on the terms and conditions
hereinafter set forth; and

WHEREAS, the Executive is concurrently entering into a separate employment
agreement with the Corporation;

NOW THEREFORE, in consideration of the mutual agreements herein contained, and
upon the other terms and conditions hereinafter provided, the Bank and the
Executive hereby agree as follows:

1. Definitions. The following words and terms shall have the meanings set forth
below for the purposes of this Agreement:

(a) Annual Compensation. The Executive’s “Annual Compensation” for purposes of
determining severance payable under this Agreement shall be deemed to mean the
sum of (i) the annual rate of Base Salary as of the Date of Termination, and
(ii) the cash bonus, if any, earned by the Executive for the calendar year
immediately preceding the year in which the Date of Termination occurs.



--------------------------------------------------------------------------------

(b) Base Salary. “Base Salary” shall have the meaning set forth in Section 3(a)
hereof.

(c) Cause. Termination of the Executive’s employment for “Cause” shall mean
termination because of personal dishonesty, incompetence, willful misconduct,
breach of fiduciary duty involving personal profit, intentional failure to
perform stated duties, willful violation of any law, rule or regulation (other
than traffic violations or similar offenses) or final cease-and-desist order or
material breach of any provision of this Agreement.

(d) Change in Control. “Change in Control” shall mean a change in the ownership
of the Corporation or the Bank, a change in the effective control of the
Corporation or the Bank or a change in the ownership of a substantial portion of
the assets of the Corporation or the Bank, in each case as provided under
Section 409A of the Code and the regulations thereunder, provided that the
Conversion shall not be deemed to constitute a Change in Control.

(e) Code. “Code” shall mean the Internal Revenue Code of 1986, as amended.

(f) Date of Termination. “Date of Termination” shall mean (i) if the Executive’s
employment is terminated for Cause, the date on which the Notice of Termination
is given, and (ii) if the Executive’s employment is terminated for any other
reason, the date specified in such Notice of Termination.

(g) Disability. “Disability” shall mean the Executive (i) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (ii) is,
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Employers.

(h) ERISA. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

(i) Good Reason. “Good Reason” means the occurrence of any of the following
conditions:

(i) any material breach of this Agreement by the Bank, including without
limitation any of the following: (A) a material diminution in the Executive’s
base compensation, (B) a material diminution in the Executive’s authority,
duties or responsibilities, or (C) a material diminution in the authority,
duties or responsibilities of the supervisor to whom the Executive is required
to report, or

(ii) any material change in the geographic location at which the Executive must
perform his services under this Agreement;

 

2



--------------------------------------------------------------------------------

provided, however, that prior to any termination of employment for Good Reason,
the Executive must first provide written notice to the Bank within ninety
(90) days of the initial existence of the condition, describing the existence of
such condition, and the Bank shall thereafter have the right to remedy the
condition within thirty (30) days of the date the Bank received the written
notice from the Executive. If the Bank remedies the condition within such thirty
(30) cure period, then no Good Reason shall be deemed to exist with respect to
such condition.

(j) IRS. IRS shall mean the Internal Revenue Service.

(k) Notice of Termination. Any purported termination of the Executive’s
employment by the Bank for any reason, including without limitation for Cause,
Disability or Retirement, or by the Executive for any reason, including without
limitation for Good Reason, shall be communicated by written “Notice of
Termination” to the other party hereto. For purposes of this Agreement, a
“Notice of Termination” shall mean a dated notice which (i) indicates the
specific termination provision in this Agreement relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated,
(iii) specifies a Date of Termination, which shall be effective immediately if
the Bank terminates the Executive’s employment for Cause, and (iv) is given in
the manner specified in Section 10 hereof.

(l) Retirement. “Retirement” shall means voluntary termination by the Executive
which constitutes a retirement, including early retirement, under the Bank’s
401(k) plan.

2. Term of Employment and Duties.

(a) The Bank hereby employs the Executive as Senior Vice President and Chief
Financial Officer and the Executive hereby accepts said employment and agrees to
render such services to the Bank on the terms and conditions set forth in this
Agreement. The terms and conditions of this Agreement shall be and remain in
effect during the period of three years beginning on July 9, 2007 (the
“Effective Date”) and ending on the third anniversary of the Effective Date,
plus such extensions, if any, as are provided pursuant to Section 2(b) hereof
(the “Employment Period”).

(b) Except as provided in Section 2(c), and subject to the requirement below
that the Board of Directors of the Bank determine at least annually that
continued extensions are appropriate, beginning on the Effective Date, on each
day during the Employment Period, the Employment Period shall automatically be
extended for one additional day, unless either the Bank, on the one hand, or the
Executive, on the other hand, elects not to extend the Agreement further by
giving written notice thereof to the other party, in which case the Employment
Period shall end on the third anniversary of the date on which such written
notice is given. At least annually, the Board of Directors of the Bank shall
consider and review (with appropriate corporate documentation thereof, and
taking into account all relevant factors) the Executive’s performance hereunder
and whether the Employment Period shall continue to be extended. If the Board of
Directors determines at least annually that continued extensions of the
Employment Period are appropriate, then the Employment Period shall continue to
extend each day as set

 

3



--------------------------------------------------------------------------------

forth above. If the Board of Directors determines not to extend the Employment
Period, it shall provide written notice to the Executive as set forth above.
Upon termination of the Executive’s employment with the Bank for any reason
whatsoever, any daily extensions provided pursuant to this Section 2(b), if not
theretofore discontinued, shall automatically cease.

(c) Nothing in this Agreement shall be deemed to prohibit the Bank at any time
from terminating the Executive’s employment during the Employment Period for any
reason, provided that the relative rights and obligations of the Bank and the
Executive in the event of any such termination shall be determined under this
Agreement.

(d) During the term of this Agreement, the Executive shall be responsible for
the preparation of the financial statements of the Bank and the implementation
of all accounting policies of the Bank. The Executive shall report directly to
the President and Chief Executive Officer of the Bank. In addition, the
Executive shall perform such executive services for the Bank as may be
consistent with his titles and from time to time assigned to him by the Bank’s
Board of Directors.

3. Compensation and Benefits.

(a) The Employers shall compensate and pay the Executive for his services during
the term of this Agreement at a minimum base salary of $78,931.44 per year
(“Base Salary”), which may be increased from time to time in such amounts as may
be mutually determined by the Boards of Directors of the Employers and may not
be decreased without the Executive’s express written consent. In addition to his
Base Salary, the Executive shall be entitled to receive during the term of this
Agreement such bonus payments as may be determined by the Boards of Directors of
the Employers.

(b) During the term of this Agreement, the Executive shall be entitled to
participate in and receive the benefits of any pension or other retirement
benefit plan, profit sharing, stock option, employee stock ownership, or other
plans, benefits and privileges given to employees and executives of the
Employers, to the extent commensurate with his then duties and responsibilities,
as fixed by the Boards of Directors of the Employers, as well as his
Supplemental Executive Retirement Agreement with the Bank dated March 1, 2007.
The Bank shall not make any changes in such plans, benefits or privileges which
would adversely affect the Executive’s rights or benefits thereunder, unless
such change occurs pursuant to a program applicable to all executive officers of
the Bank and does not result in a proportionately greater adverse change in the
rights of or benefits to the Executive as compared with any other executive
officer of the Bank. Nothing paid to the Executive under any plan or arrangement
presently in effect or made available in the future shall be deemed to be in
lieu of the salary payable to the Executive pursuant to Section 3(a) hereof.

(c) During the term of this Agreement, the Executive shall be entitled to paid
annual vacation in accordance with the policies as established from time to time
by the Boards of Directors of the Employers. The Executive shall not be entitled
to receive any additional compensation from the Employers for failure to take a
vacation, nor shall the Executive be able

 

4



--------------------------------------------------------------------------------

to accumulate unused vacation time from one year to the next, except to the
extent authorized by the Boards of Directors of the Employers.

(d) During the term of this Agreement, in keeping with past practices, the
Employers shall continue to pay club dues and assessments for the Bissonet
Country Club on behalf of the Executive so that the Executive may use such club
for business purposes.

(e) The Executive’s compensation, benefits, severance and expenses shall be paid
by the Corporation and the Bank in the same proportion as the time and services
actually expended by the Executive on behalf of each respective Employer. No
provision contained in this Agreement shall require the Bank to pay any portion
of the Executive’s compensation, benefits, severance and expenses required to be
paid by the Corporation pursuant to this Agreement or the agreement of even date
being entered into between the Corporation and the Executive.

4. Expenses. The Employers shall reimburse the Executive or otherwise provide
for or pay for all reasonable expenses incurred by the Executive in furtherance
of or in connection with the business of the Employers, including, but not by
way of limitation, automobile expenses and traveling expenses, and all
reasonable entertainment expenses (whether incurred at the Executive’s
residence, while traveling or otherwise), subject to such reasonable
documentation and policies as may be established by the Boards of Directors of
the Employers. If such expenses are paid in the first instance by the Executive,
the Employers shall reimburse the Executive therefor.

5. Termination.

(a) The Bank shall have the right, at any time upon prior Notice of Termination,
to terminate the Executive’s employment hereunder for any reason, including
without limitation termination for Cause, Disability or Retirement, and the
Executive shall have the right, upon prior Notice of Termination, to terminate
his employment hereunder for any reason.

(b) In the event that (i) the Executive’s employment is terminated by the Bank
for Cause or (ii) the Executive terminates his employment hereunder other than
for Disability, Retirement, death or Good Reason, the Executive shall have no
right pursuant to this Agreement to compensation or other benefits for any
period after the applicable Date of Termination.

(c) In the event that the Executive’s employment is terminated as a result of
Disability, Retirement or the Executive’s death during the term of this
Agreement, the Executive shall have no right pursuant to this Agreement to
compensation or other benefits for any period after the applicable Date of
Termination.

(d) In the event that (i) the Executive’s employment is terminated by the Bank
for other than Cause, Disability, Retirement or the Executive’s death or
(ii) such employment is terminated by the Executive (a) due to a material breach
of this Agreement by the Bank, which breach has not been cured within fifteen
(15) days after a written notice of non-compliance has been given by the
Executive to the Employers, or (b) for Good Reason, then the Bank shall, subject
to the provisions of Section 6 hereof, if applicable,

 

5



--------------------------------------------------------------------------------

(A) pay to the Executive, in a lump sum as of the Date of Termination, a cash
severance amount equal to three (3) times that portion of the Executive’s Annual
Compensation paid by the Bank,

(B) maintain and provide for a period ending at the earlier of (i) thirty-six
(36) months after the Date of Termination or (ii) the date of the Executive’s
full-time employment by another employer (provided that the Executive is
entitled under the terms of such employment to benefits substantially similar to
those described in this subparagraph (B)), at no cost to the Executive, the
Executive’s continued participation in all group insurance, life insurance,
health and accident, disability and other “employee welfare benefit plans”
within the meaning of Section 3(l) of ERISA offered by the Bank in which the
Executive was entitled to participate immediately prior to the Date of
Termination (other than the continuation of any vacation time, sick leave or
similar leave), subject to subparagraphs (C) and (D) below,

(C) in the event that the Executive’s participation in any plan, program or
arrangement as provided in subparagraph (B) of this Section 5(d) is barred, or
during such period any such plan, program or arrangement is discontinued or the
benefits thereunder are materially reduced, the Bank shall arrange to provide
the Executive with benefits substantially similar to those which the Executive
was entitled to receive under such plans, programs and arrangements immediately
prior to the Date of Termination, and

(D) any insurance premiums payable by the Bank pursuant to Section 5(d)(B) or
(C) shall be payable at such times and in such amounts as if the Executive was
still an employee of the Bank, subject to any increases in such amounts imposed
by the insurance company or COBRA, and the amount of insurance premiums required
to be paid by the Bank in any taxable year shall not affect the amount of
insurance premiums required to be paid by the Bank in any other taxable year.

6. Limitation of Benefits under Certain Circumstances. If the payments and
benefits pursuant to Section 5 hereof, either alone or together with other
payments and benefits which the Executive has the right to receive from the
Bank, would constitute a “parachute payment” under Section 280G of the Code,
then the payments and benefits payable by the Bank pursuant to Section 5 hereof
shall be reduced by the minimum amount necessary to result in no portion of the
payments and benefits payable by the Bank under Section 5 being non-deductible
to the Bank pursuant to Section 280G of the Code and subject to the excise tax
imposed under Section 4999 of the Code. In no event shall the payments and
benefits payable under Section 5 exceed three times the Executive’s average
taxable income from the Bank for the five calendar years preceding the year in
which the Date of Termination occurs, with any benefits to be provided
subsequent to the Date of Termination to be discounted to present value in
accordance with Section 280G of the Code. If the payments and benefits under
Section 5 are required to be reduced, the cash severance shall be reduced first,
followed by a reduction in the fringe benefits. The determination of any
reduction in the payments and benefits to be made pursuant to Section 5 shall be
based upon the opinion of independent tax counsel selected by the Bank and paid
by the Bank. Such counsel shall promptly prepare the foregoing opinion, but in
no event later than thirty (30) days from the Date of Termination, and may use
such actuaries as such counsel deems

 

6



--------------------------------------------------------------------------------

necessary or advisable for the purpose. Nothing contained in this Section 6
shall result in a reduction of any payments or benefits to which the Executive
may be entitled upon termination of employment under any circumstances other
than as specified in this Section 6, or a reduction in the payments and benefits
specified in Section 5 below zero.

7. Mitigation; Exclusivity of Benefits.

(a) The Executive shall not be required to mitigate the amount of any benefits
hereunder by seeking other employment or otherwise, nor shall the amount of any
such benefits be reduced by any compensation earned by the Executive as a result
of employment by another employer after the Date of Termination or otherwise,
except as set forth in Section 5(d)(B) above.

(b) The specific arrangements referred to herein are not intended to exclude any
other benefits which may be available to the Executive upon a termination of
employment with the Employers pursuant to employee benefit plans of the
Employers or otherwise.

8. Withholding. All payments required to be made by the Bank hereunder to the
Executive shall be subject to the withholding of such amounts, if any, relating
to tax and other payroll deductions as the Bank shall determine are required to
be withheld pursuant to any applicable law or regulation.

9. Assignability. The Bank may assign this Agreement and its rights and
obligations hereunder in whole, but not in part, to any corporation, bank or
other entity with or into which the Bank may hereafter merge or consolidate or
to which the Bank may transfer all or substantially all of its assets, if in any
such case said corporation, bank or other entity shall by operation of law or
expressly in writing assume all obligations of the Bank hereunder as fully as if
it had been originally made a party hereto, but may not otherwise assign this
Agreement or its rights and obligations hereunder. The Executive may not assign
or transfer this Agreement or any rights or obligations hereunder.

10. Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:

 

To the Bank:    Secretary    Bank of New Orleans    1600 Veterans Memorial Blvd.
   Metairie, Louisiana 70005 To the Corporation:    Secretary    Louisiana
Bancorp, Inc.    1600 Veterans Memorial Blvd.    Metairie, Louisiana 70005

 

7



--------------------------------------------------------------------------------

To the Executive:    John LeBlanc    At the address last appearing on    the
personnel records of the Employers

11. Amendment; Waiver. No provisions of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing signed by the Executive and such officer or officers as may be
specifically designated by the Board of Directors of the Bank to sign on its
behalf. No waiver by any party hereto at any time of any breach by any other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. In addition, notwithstanding anything in this Agreement to the
contrary, the Bank may amend in good faith any terms of this Agreement,
including retroactively, in order to comply with Section 409A of the Code.

12. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the United States where
applicable and otherwise by the substantive laws of the State of Louisiana.

13. Nature of Obligations. Nothing contained herein shall create or require the
Bank to create a trust of any kind to fund any benefits which may be payable
hereunder, and to the extent that the Executive acquires a right to receive
benefits from the Bank hereunder, such right shall be no greater than the right
of any unsecured general creditor of the Bank.

14. Headings. The section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

15. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.

16. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

17. Regulatory Actions. The following provisions shall be applicable to the
parties to the extent that they are required to be included in employment
agreements between a savings bank and its employees pursuant to
Section 563.39(b) of the Office of Thrift Supervision (“OTS”) Rules and
Regulations, 12 C.F.R. §563.39(b), or any successor thereto, and shall be
controlling in the event of a conflict with any other provision of this
Agreement, including without limitation Section 5 hereof.

(a) If the Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs pursuant to notice served
under Section 8(e)(3) or Section 8(g)(1) of the Federal Deposit Insurance Act
(“FDIA”)(12 U.S.C. §§1818(e)(3) and 1818(g)(1)), the Bank’s obligations under
this Agreement shall be suspended as of the date of

 

8



--------------------------------------------------------------------------------

service, unless stayed by appropriate proceedings. If the charges in the notice
are dismissed, the Bank may, in its discretion: (i) pay the Executive all or
part of the compensation withheld while its obligations under this Agreement
were suspended, and (ii) reinstate (in whole or in part) any of its obligations
which were suspended.

(b) If the Executive is removed from office and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Section 8(e)(4) or Section 8(g)(1) of the FDIA (12 U.S.C. §§1818(e)(4) and
(g)(1)), all obligations of the Bank under this Agreement shall terminate as of
the effective date of the order, but vested rights of the Executive and the Bank
as of the date of termination shall not be affected.

(c) If the Bank is in default, as defined in Section 3(x)(1) of the FDIA (12
U.S.C. §1813(x)(1)), all obligations under this Agreement shall terminate as of
the date of default, but vested rights of the Executive and the Bank as of the
date of termination shall not be affected.

(d) All obligations under this Agreement shall be terminated pursuant to 12
C.F.R. §563.39(b)(5), except to the extent that it is determined that
continuation of the Agreement for the continued operation of the Bank is
necessary: (i) by the Director of the OTS, or his/her designee, at the time the
Federal Deposit Insurance Corporation (“FDIC”) enters into an agreement to
provide assistance to or on behalf of the Bank under the authority contained in
Section 13(c) of the FDIA (12 U.S.C. §1823(c)); or (ii) by the Director of the
OTS, or his/her designee, at the time the Director or his/her designee approves
a supervisory merger to resolve problems related to operation of the Bank or
when the Bank is determined by the Director of the OTS to be in an unsafe or
unsound condition, but vested rights of the Executive and the Employers as of
the date of termination shall not be affected.

18. Regulatory Prohibition. Notwithstanding any other provision of this
Agreement to the contrary, any payments made to the Executive pursuant to this
Agreement, or otherwise, are subject to and conditioned upon their compliance
with Section 18(k) of the FDIA (12 U.S.C. §1828(k)) and 12 C.F.R. Part 359.

19. Entire Agreement. This Agreement embodies the entire agreement between the
Bank and the Executive with respect to the matters agreed to herein. All prior
agreements between the Bank and the Executive with respect to the matters agreed
to herein are hereby superseded and shall have no force or effect.
Notwithstanding the foregoing, nothing contained in this Agreement shall affect
the agreement of even date being entered into between the Corporation and the
Executive.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.

 

Attest:    BANK OF NEW ORLEANS

/s/ Ivan J. Miestchovich

   By:   

/s/ Gordon K. Konrad

Ivan J. Miestchovich       Gordon K. Konrad Corporate Secretary       Chairman
of the Compensation Committee    EXECUTIVE    By:   

/s/ John LeBlanc

      John LeBlanc

 

10